Title: To James Madison from Daniel Tuttle and Others, 31 July 1812 (Abstract)
From: Tuttle, Daniel
To: Madison, James


31 July 1812, Boston. Represent that they are the owners of the Mechanic, a vessel equipped for regular passage between Boston and Liverpool. Are informed that “a number of English prisoners of war, now in the town of Boston and its vicinity are desirous of being exchanged according to the usages of Nations at War, and that the Government of the United States are probably desirous to effect such exchange; And … that several American citizens inhabitants of the said town of Boston & its vicinity are extremely solicitous to embark for different ports in Great Britain for the purpose of bringing to an adjustment, large and important concerns of a commercial nature.” Request that the Mechanic “may be permitted by the Government of the United States to proceed from the port of Boston to any port in Great Britain in the character of a Cartel and with the privileges and immunities properly appurtaining to Vessels in that employment; On such terms and conditions as to your Excellency may seem expedient.”
